923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Hugh T. ADAMS, Appellant,v.David R. SLONIM, et al.
No. 89-7256.
United States Court of Appeals, District of Columbia Circuit.
Jan. 22, 1991.

Before SILBERMAN, D.H. GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion by Appellee First Commercial Bank for leave to file post-argument memorandum, the lodged memorandum and of the opposition and reply thereto, it is


2
ORDERED, by the Court, that the aforesaid motion is denied.